Citation Nr: 1003622	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  91-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active military duty from January 1968 
to February 1969.  

In September 2008, the Board of Veterans' Appeals (Board) 
denied entitlement to an evaluation in excess of 10 percent 
for organic brain syndrome and remanded the issue currently 
on appeal to the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts (RO) for additional 
development.   


FINDINGS OF FACT

1.  The Veteran is currently assigned a 40 percent evaluation 
for enucleation of the right eye, a 20 percent rating for a 
neck disability, and 10 percent ratings for organic brain 
syndrome, conjunctivitis, and a disfiguring scar of the face; 
his combined rating is 70 percent.  

2.  The Veteran graduated from the eleventh grade and has 
worked as a laborer.

3.  The Veteran last worked full time in 1987.

4.  It is reasonable to conclude that the Veteran is 
unemployable primarily as a result of his service-connected 
disorders.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 3.102, 3.340, 3.341, 4.16 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the Veteran was not sent in this case until later 
in the claims process because his appeal began prior to the 
passage of VCAA.  However, VA may proceed with adjudication 
of a claim if errors in the timing or content of the notice 
are, as in this case, not prejudicial to the claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  VA letters were sent to the Veteran in 
October 2008 and June 2009 that informed him of the 
requirements needed to establish entitlement to TDIU.  The 
Veteran was provided a Supplemental Statement of the Case in 
October 2009.

In accordance with the requirements of VCAA, the above-noted 
letters informed the Veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files after the letters.  

The Veteran was informed in a January 2008 letter that an 
appropriate effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in July 2009.  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained.  The issue 
before the Board has been on appeal for over 15 years and 
has been remanded by the Board four times.  Although the 
medical evidence on file is not as definitive as the Board 
might wish, there is sufficient medical evidence on file 
on which to make a decision on the issue.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  


Analysis of the Claim

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).  

The Board must determine whether the Veteran's service-
connected disabilities, meaning his loss of the right eye, 
neck disability, brain trauma, conjunctivitis, and 
disfiguring scar, prevent him from working at substantially 
gainful employment consistent with his work background and 
education.  

The Veteran is currently assigned a 40 percent evaluation for 
his service-connected enucleation of the right eye, a 20 
percent rating for his neck disability, and 10 percent 
ratings for each of his other service-connected disorders.  
Therefore, he meets the percentage standards for 
consideration of a TDIU rating.  

The Veteran has completed the eleventh grade and last worked 
full time as a laborer in 1987.  Consequently, the Veteran 
has not worked for many years.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the 
Veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment.  

The Veteran's service-connected disabilities include 
enucleation of the right eye, degenerative joint disease of 
the neck with radiculopathy, nonpsychotic organic syndrome 
with brain trauma, conjunctivitis, and a disfiguring scar of 
the face.  

The Veteran complained on VA evaluation in November 2005 of 
constant neck pain and headaches.  Examination revealed 
limitation of motion of the neck in all directions.  The 
diagnoses were status post head trauma with loss of 
consciousness/concussion with posttraumatic encephalopathy as 
evidenced by memory defect, up-going toes, and amnesia for 
events; posttraumatic headaches, ongoing and persistent; 
cervical radiculopathy with a history of chip fracture and C7 
root entrapment by EMG; prosthetic right eye; and well-healed 
scars around the right eye.

It was reported on VA evaluation of the neck in January 2006 
that there was slight tenderness to moderate pressure but no 
neck spasm.  The Veteran was capable of bringing both upper 
extremities to a fully upright posture with some difficulty 
to the right arm.  Reflexes were easily obtainable and 
strength was satisfactory.  There was no muscle wasting.  The 
diagnosis was chronic multiple level cervical degenerative 
disc disease with mild right C6 radiculopathy.
It was noted on VA neuropsychological testing in April 2006 
that the Veteran was experiencing a decline in learning and 
retaining new information, verbally and visually.  The 
examiner said that because there were some indications that 
the Veteran did not give his maximum effort during testing, 
the examination results should be viewed with caution.  

The VA examiner noted on evaluation of the Veteran's neck 
disability in May 2007 that motor bulk and tone were normal 
throughout the upper extremities.  Power was 5/5.  Neck range 
of motion was mildly reduced; Spurling's sign was negative 
bilaterally.

According to VA psychiatric evaluation in July 2009, the 
Veteran was able to maintain activities of daily living 
without difficulty.  His memory was intact.  He had paranoid 
ideation; his mood was depressed.  He said that he used 
alcohol to get to sleep.  Orientation and intellectual 
functioning were normal.  The diagnoses were alcohol 
dependence, in partial remission; and paranoid personality 
disorder.

It was noted on VA evaluation in July 2009, which included 
review of the claims files, that the Veteran complained that 
his neck problems were getting worse and that a TENS unit did 
not help.  He also complained of fatigability, loss of 
sensation in both little fingers, and insomnia.  Examination 
did not reveal any overall decrease in strength or dexterity 
of the hand.  The Veteran's left eye was normal.  He had a 
normal affect, mood, and judgment.  He said that he had 
retired from work due to the residuals of his service motor 
vehicle accident.  The diagnoses were posttraumatic brain 
syndrome, cervical disc syndrome, enucleation of the right 
eye, and conjunctivitis.  The examiner noted that the 
Veteran's brain syndrome and neck disorder had a moderate or 
severe affect on his ability to do things like chores, 
exercise, recreation, and travel.  His service-connected 
disabilities prevented him from driving but did not affect 
his ability to feed, dress, and groom himself.  His loss of 
the right eye generally had a moderate affect on his ability 
to do daily activities, while his conjunctivitis had a mild 
affect.  Although not worded as clearly as the Board would 
like, the examiner appears to conclude, after reviewing the 
claims files and examining the Veteran, that it is at least 
as likely as not that the Veteran is unemployable due to his 
service-connected disabilities.
Based on its review of the facts in this case, the Board 
finds evidence of impairment of both social and industrial 
adaptability due to the Veteran's service-connected 
disabilities.  Although there is some question as to the 
employment impairment caused by his service-connected 
disabilities, the Board notes the apparent conclusion of the 
most recent VA examiner, who had reviewed the claims files, 
that it was more likely than not that the Veteran's service-
connected disabilities cause him to be unemployable.  While 
the medical record suggests that the Veteran might be able to 
work in certain settings, it is not clear that this would 
equate with substantially gainful employment or be possible 
under the ordinary conditions of life.  

Factoring in the Veteran's educational background, which is 
only through the eleventh grade, and work experience in a 
non-desk job that ended over 22 years ago, the Board finds it 
reasonable to conclude that the service-connected 
disabilities are shown to preclude the Veteran from securing 
and following substantially gainful employment.  In 
adjudicating this claim, the Board has applied the benefit-
of-the-doubt doctrine to reach a favorable decision.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

TDIU is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


